Citation Nr: 1200504	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-26 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to March 19, 2001 for a grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the RO, which, in pertinent part, granted service connection for posttraumatic stress disorder, and assigned an effective date of March 19, 2001.  

The Veteran testified before the undersigned Veterans Law Judge at a June 2011 videoconference hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his June 2011 videoconference hearing, the Veteran, through his representative, contended that the RO made a clear and unmistakable error in February 1994 when it failed to address the issue of entitlement to service connection for posttraumatic stress disorder.  Notably, the claims file does not contain a February 1994 rating decision or any other pertinent document dated in February 1994.  The Board, however, questions whether the representative was referring to March 1994 RO correspondence discussed during the videoconference hearing.  

The Veteran additionally asserted that, during his January 2010 Decision Review Officer hearing, the Decision Review Officer discounted testimony addressing the onset date of his PTSD symptomology.  He alleged that the RO's reliance upon the January 2010 hearing in its March 2010 supplemental statement of the case was clear and unmistakable error.  

In reviewing these arguments the Board invites the Veteran's attention to the fact that in order to properly allege clear and unmistakable error, a certain degree of specificity is required.  That is, his argument that there was a clear and unmistakable error must set forth in writing clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in a specific decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  An argument that fails to meet this requirement shall be dismissed without prejudice to refiling.  See generally, Simmons v. Principi, 17 Vet. App. 104, 111 (2003); Fugo v. Brown, 6 Vet. App. 40, 44 (1993); 38 C.F.R. § 20.1404 (2011).  Thus, on remand, the Veteran must provide greater detail as to any clear and unmistakable error allegations he wishes to make.

The issue as to whether there was clear and unmistakable error has not been considered by the RO.  On review, the issues whether either the (presumed) March 1994 correspondence or the March 2010 VA decision were clearly and unmistakably erroneous are inextricably intertwined with question of entitlement to an earlier effective date.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, appellate action on the earlier effective date claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must determine whether the Veteran wishes to allege clear and unmistakable error.  If so, the Veteran must provide further detail as to the specific VA actions in which he alleges clear and unmistakable error.  That is he must clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in a specific decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  

2.  Once the Veteran has presented sufficiently specific allegations of clear and unmistakable error, the AMC/RO should then adjudicate those claims.  Should the AMC/RO deny any claim alleged, the Veteran must be notified of that decision and informed of his appellate rights.  While the Veteran has perfected an appeal to the question of entitlement to an earlier effective date, he is hereby notified that if, and only if, he files a timely notice of disagreement and a timely substantive appeal will the question of clear and unmistakable error be certified to the Board. 38 U.S.C.A. § 7104 (West 2002). 

3.  If any benefit sought on appeal remains denied, the Appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


